Exhibit 10.3

 

FIRST HAWAIIAN, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN PART B

 

(2019 Restatement)

 

 



 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

INTRODUCTION

 


1

 

ARTICLE I

 


3

 

DEFINTIONS

 


3

 

ARTICLE II

SERVICE RULES

 


13

 

Section 2.1

Credited Service

 


13

 

Section 2.2

Vesting Service

 


13

 

Section 2.3

Termination of Employment

 


13

 

ARTICLE III

PARTICIPATION AND VESTING

 


14

 

Section 3.1

Grandfathered Benefits

 


14

 

Section 3.2

Supplemental Retirement Benefit

 


14

 

Section 3.3

Termination of Participation

 


15

 

ARTICLE IV

GRANDFATHERED BENEFITS

 


16

 

Section 4.1

Grandfathered Supplemental Accrued Benefits

 


16

 

 

 

 

ARTICLE V

SUPPLEMENTAL RETIREMENT BENEFITS

 


18

 

Section 5.1

Normal Retirement

 


18

 

Section 5.2

Deferred Retirement

 


19

 

Section 5.3

Early Retirement

 


19

 

Section 5.4

Early Termination

 


20

 

Section 5.5

Special Benefits for Exhibit II Participants

 


21

 

Section 5.6

Disability Benefit

 


22

 

Section 5.7

Death Prior to Commencement of Benefit Payments

 


22

 

Section 5.8

Tax Withholding

 


22

 

 

 

 

 

 

ARTICLE VI

BENEFIT MAKEUP

 


23

 

Section 6.1

Excise Tax and Lost Benefit Makeup

 


23

 

Section 6.2

Tax Withholding

 


23

 

 

 

 

 

 

ARTICLE VII

CERTAIN CONTRACTS AND PRIOR EMPLOYEES

 


24

 

Section 7.1

Additional Benefits Under Contracts

 


24

 

Section 7.2

First Interstate Bank of Hawaii

 


24

 

Section 7.3

Pioneer Federal Savings Bank

 


25

 

Section 7.4

Certain Prior Service Credit

 


25

 

Section 7.5

Tax Withholding

 


26

 

 

 

 

 

 

ARTICLE VIII

FORM AND TIME DISTRIBUTION OF BENEFITS

 


27

 

Section 8.1

Optional Forms of Distribution

 


27

 

Section 8.2

Participant Elections

 


28

 

Section 8.3

Time Of Distribution Of Plan Benefits

 


29

 

Section 8.4

Elections Regarding Form Of Benefits

 


29

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS (continued)

 

Page

 

 

 

 

 

 

Section 8.5

Distributions To A Specified Employee

 


30

 

Section 8.6

Accelerated Distributions

 


30

 

Section 8.7

Delayed Distribution

 


31

 

Section 8.8

Distribution Of Plan Benefits Under Sections 4.1(c), 5.6, 5.7 or 6.1

 


32

 

Section 8.9

Limited Period To Elect New Form Or Time Of Payment Of Plan Benefits

 


33

 

Section 8.10

Tax Withholding

 


33

 

Section 8.11

Code Section 409A

 


33

 

 

 

 

 

 

ARTICLE IX

ADMINISTRATION

 


34

 

Section 9.1

Committee And Its Duties

 


34

 

Section 9.2

Agents

 


34

 

Section 9.3

Binding Effect Of Decisions

 


34

 

Section 9.4

Indemnification

 


34

 

 

 

 

 

 

ARTICLE X

CLAIMS PROCEDURE

 


35

 

Section 10.1

Claims For Benefits And Inquiries

 


35

 

Section 10.2

Denial Of Claims

 


35

 

Section 10.3

Requests For A Review

 


36

 

Section 10.4

Decision On Review

 


36

 

Section 10.5

Rules And Procedures

 


38

 

Section 10.6

Exhaustion Of Remedies

 


38

 

 

 

 

 

 

ARTICLE XI

AMENDMENT AND TERMINATION

 


39

 

Section 11.1

Amendment

 


39

 

Section 11.2

Company’s Right To Terminate

 


39

 

 

 

 

 

 

ARTICLE XII

MISCELLANEOUS

 


40

 

Section 12.1

Unfunded Plan

 


40

 

Section 12.2

Unsecured General Creditor

 


40

 

Section 12.3

Establishment Of, And Contributions To, The Trust

 


40

 

Section 12.4

Nonassignability

 


41

 

Section 12.5

No Contract Of Employment

 


41

 

Section 12.6

Protective Provisions

 


42

 

Section 12.7

Governing Law

 


42

 

Section 12.8

Validity

 


42

 

Section 12.9

Notice

 


42

 

Section 12.10

Successors

 


42

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT I

GRANDFATHERED PARTICIPANTS

 


44

 

EXHIBIT II

SECTION 5.5 PARTICIPANTS ON DECEMBER 20, 2001

 


45

 

EXHIBIT III

OTHER PARTICIPANTS

 


47

 

 



ii

--------------------------------------------------------------------------------

 

 

 

FIRST HAWAIIAN, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN PART B

 

INTRODUCTION

 

The First Hawaiian, Inc. Supplemental Executive Retirement Plan (“SERP”) is an
unfunded deferred compensation arrangement solely for a select group of
management or highly compensated employees of First Hawaiian, Inc. (“Company”)
and its affiliates.  The SERP consists of two parts, the First Hawaiian, Inc.
Supplemental Executive Retirement Plan Part A (“Part A”) and the First Hawaiian,
Inc. Supplemental Executive Retirement Plan Part B (“Part B”).  Part A is a
standalone plan which governs Pre-2005 Benefits, as defined in Part A.  Part B
is a standalone plan which governs Post-2004 Benefits, as defined in Part B.

 

The Company intends that Part A of the SERP not be subject to the requirements
of Section 409A of the Internal Revenue Code (“Code”) and that Part B be subject
to such requirements.  Each reference in the SERP to Code Section 409A is also a
reference to official guidance and regulations issued with respect to Code
Section 409A.  In the event of any inconsistency between the SERP and Code
Section 409A, the provisions of the SERP shall be applied in a manner consistent
with the applicable requirements of Code Section 409A.

 

Part A and Part B were restated in 2008, effective January 1, 2005, as the
BancWest Corporation Supplemental Executive Retirement Plan Part A and BancWest
Corporation Supplemental Executive Retirement Plan Part B.  At that time, the
Company was a subsidiary of BNP Paribas, was itself the parent of both First
Hawaiian

 





1

--------------------------------------------------------------------------------

 

 

 

Bank and Bank of the West, and was known as BancWest Corporation.  On March 31,
2016, resolutions of the Board of Directors of BancWest Corporation were
adopted, authorizing the separation of the benefit programs of First Hawaiian
Bank from those of Bank of the West.  Effective April 1, 2016, the Company was
renamed First Hawaiian, Inc.  Bank of the West ceased to be a subsidiary of the
Company and the Plan was closed to new participants.  On August 4, 2016, an
initial public offering of the stock of the Company was made, the intent of
which was that the Company would cease to be a subsidiary of BNP Paribas and
affiliate of Bank of the West.

 

In 2016, Part A and Part B of the SERP were restated to reflect the above
described corporate transactions (the “2016 Restatement”).  On March 11, 2019,
resolutions of the Board of Directors of the Company were adopted, authorizing
the freeze of the SERP and to provide that no new participants will be
designated thereunder (this “2019 Restatement”).  Except with respect to the
exclusion of benefit liabilities arising from the service of Bank of the West
employees, a change in performance based compensation plans taken into account
under Part B on and after January 1, 2017, and the freeze of the SERP and
provision that no new participants will be designated thereunder effective
July 1, 2019, neither the 2016 Restatement nor the 2019 Restatement are intended
to, do not, and shall not be interpreted to modify the substantive terms of
Parts A and B of the SERP, as the same were last restated.  The 2016 Restatement
was effective April 1, 2016.  The Plan was frozen effective as of July 1, 2019
such that there were no new accruals of benefits after such date for any
Participant in the Plan.

 

As used in this instrument, “Plan” means this restatement of Part B of the SERP.

 





2

--------------------------------------------------------------------------------

 

 

 

ARTICLE I

 

DEFINITIONS

 

As used herein the following terms shall have the following meanings unless the
context clearly requires otherwise.

 

1.1      "Actuarial Equivalent" means equivalence in value between two or more
forms and/or times of payment based on the following assumptions:

 

(a)       Converting Offsets To Target Retirement Amount;

 

(i)        Except as provided in Section 1.1(a)(ii), for the purpose of
converting required offsets to the Target Retirement Amount of account balances
under Section 5.1(a), the factors that shall be used are the Code
Section 417(e)(3) mortality table and the interest rate used for FAS 87 net
periodic cost for the year of determination.

 

(ii)       For the purpose of converting required offsets to the Target
Retirement Amount under Section 5.1(a) that relate to a cash balance
arrangement, the factors that shall be used are the mortality table determined
in accordance with Code Section 417(e)(3) that is applicable as of the
distribution date and the applicable interest rate determined in accordance with
Code Section 417(e)(3) for the September immediately prior to the Plan Year in
which the distribution occurs.

 

(b)       Converting Value Of A Supplemental Retirement Benefit To A Lump
Sum.  For the purpose of converting the value of a Participant’s Supplemental
Retirement Benefit payable as a single-life annuity to a lump sum, the Code
Section 417(e)(3) mortality table and the interest rate used for FAS 87 net
periodic cost for the year of determination shall be used.

 

(c)       Converting Value of Supplemental Retirement Benefit Payable As Single
Life Annuity To Other Forms of Benefit. The actuarial assumptions that would be
used with respect to a Participant under the Retirement Plan to convert the
value of a single life annuity to another form of benefit (except for a lump
sum) shall be used for the purpose of converting a single life annuity under the
Plan to another form of Plan benefit (except for a lump sum).

 





3

--------------------------------------------------------------------------------

 

 

 

(d)       Other Assumptions. For all other purposes of the Plan, Actuarial
Equivalence shall be based on a determination by an actuary chosen by the
Committee, using sound actuarial assumptions at the time of such determination,
except as otherwise provided in the Plan.

 

1.2      “Affiliate” means (i) a corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Company, (ii) an entity under common control (within the meaning of
Section 414(c) of the Code) with the Company; (iii) a member of an affiliated
service group (within the meaning of Section 414(m) of the Code) with the
Company, and (iv) any other entity required to be aggregated with the Company
pursuant to Section 414(o) of the Code and the regulations thereunder.

 

1.3      “Beneficiary" means the person or persons designated by the Participant
in writing on a form furnished by and filed with the Committee.  If a
Participant fails to make any designation, the person so designated shall not
survive the Participant, or the legal entity so designated shall no longer be in
existence or shall be legally incapable of receiving benefits hereunder,
Beneficiary shall mean the estate of the Participant.

 

1.4      "Board" means the Board of Directors of the Company.

 

1.5      “Bonus Plan” means the First Hawaiian, Inc. Bonus Plan, as effective
for periods on and after January 1, 2017, including both cash and stock awards,
if any, made under such plan.

 

1.6      “Change In Control Of The Company” and “Change In Control Of A Bank
Subsidiary” are defined in this Section 1.6.

 

(a)       “Change In Control Of The Company” means:

 

(i)        any Person, other than (i) a trustee or other fiduciary holding
shares under an employee benefit plan of the Company or an affiliate thereof, or
(ii) BNP Paribas or any affiliate thereof, becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company's securities then outstanding;

 

(ii)       a merger or consolidation of the Company with or into another Person
or the merger or consolidation of another Person into the Company, as a result
of which transaction or series of related transactions

 





4

--------------------------------------------------------------------------------

 

 

 

(A) any Person (other than BNP Paribas or any affiliate thereof) becomes the
Beneficial Owner of more than 50% of the total voting power of all voting
securities of the Company (or, if the Company is not the surviving or transferee
company of such transaction or transactions, of such surviving or transferee
company) outstanding immediately after such transaction or transactions, or
(B) the shares of Company common stock outstanding immediately prior to such
transaction or transactions do not represent a majority of the voting power of
all voting securities of the Company (or such surviving or transferee company,
if not the Company) outstanding immediately after such  transaction or
transactions; or

 

(iii)      the sale of all or substantially all of the assets of the Company and
its subsidiaries.

 

(b)       “Change In Control Of A Bank Subsidiary” means:

 

(i)        Any Person, other than (i) a trustee or other fiduciary holding
shares under an employee benefit plan of the Company or an affiliate thereof, or
(ii) BNP Paribas or any affiliate thereof, becomes the Beneficial Owner,
directly or indirectly, of securities of the Bank Subsidiary representing more
than 50% of the combined voting power of the Bank Subsidiary's securities then
outstanding;

 

(ii)       a merger or consolidation of the Bank Subsidiary with or into another
Person or the merger or consolidation of another Person into the Bank
Subsidiary, as a result of which transaction or series of related transactions
(A) any Person (other than BNP Paribas or any affiliate thereof) becomes the
Beneficial Owner of more than 50% of the total voting power of all voting
securities of the Bank Subsidiary (or, if the Bank Subsidiary is not the
surviving or transferee company of such transaction or transactions, of such
surviving or transferee company) outstanding immediately after such transaction
or transactions, or (B) the shares of Bank Subsidiary common stock outstanding
immediately prior to such transaction or transactions do not represent a
majority of the voting power of all voting securities of the Bank Subsidiary (or
such surviving or transferee company, if not the Bank Subsidiary) outstanding
immediately after such transaction or transactions; or

 

(iii)      the sale of all or substantially all of the assets of the Bank

 





5

--------------------------------------------------------------------------------

 

 

 

Subsidiary and its subsidiaries.

 

(c)       For purposes of the Plan:

 

(i)        “Bank Subsidiary” means Bank of the West or First Hawaiian Bank,
provided that, as of the date on which Bank of the West ceases to be an
Affiliate of First Hawaiian Bank pursuant to an event or series of events not
described in Section 1.6(b), above, “Bank Subsidiary” shall mean First Hawaiian
Bank only.

 

(ii)       “Beneficial Owner” has the same definition as in Rule 13d-3 of the
Exchange Act.

 

(iii)      “Exchange Act” means the Securities Exchange Act of 1934.

 

(iv)      “Person” has the same definition as in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) thereof.

 

1.7      "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.8      "Committee" means the Executive Compensation Committee of the
Board.  With respect to Sections 1.13 and 5.3 of this Plan, “Committee” includes
the Human Resources Department of First Hawaiian Bank, as the Committee’s
delegee.

 

1.9      "Company" means First Hawaiian, Inc., formerly known as BancWest
Corporation.

 

1.10    "Compensation" means base salary, plus bonuses under the IPKE, Bonus
Plan, or other short-term incentive plans involving award cycles of one year or
less, that are paid by a Participating Employer to a Participant or deferred by
the Participant under the Company’s Deferred Compensation Plan.  If more than
one such annual bonus is paid or so deferred (or deemed paid or deferred by
application of this sentence) in any 12‑month period, only the annual bonus paid
or deferred latest in the 12-month period will be treated as “Compensation” for
that period, and such earlier annual bonus will be treated as “Compensation” for
purposes of the immediately preceding 12-month period, so as to avoid distorting
the level of the Participant’s Compensation.  Such items of Compensation shall
include any amount that is

 





6

--------------------------------------------------------------------------------

 

 

 

contributed by a Participating Employer pursuant to a salary reduction agreement
and is not includible in the Participant's gross income under Section 125 or
402(e)(3) of the Code, and any salary reduction or bonus deferral elected by a
Participant under a nonqualified plan sponsored by a Participating
Employer.  “Compensation” shall not include any items not specifically defined
as Compensation in this Section 1.10.  For example, “Compensation” shall not
include lump sum vacation cashouts, income received or recognized in connection
with option or discounted stock purchase programs, payments under long-term
incentive plans, amounts paid as automobile or other allowances, insurance
premiums paid on a Participant’s behalf or amounts paid to offset tax
liabilities.

 

1.11    "Credited Service” means the Participant’s years of Credited Service
under the Retirement Plan as of December 31, 1995 plus one additional year of
Credited Service for each calendar year thereafter during which the Participant
is credited with a year of Credited Service under Article II of this Plan;
provided that no Credited Service will accrue for Hours of Service performed on
or after July 1, 2019.  For purposes of calculating a Participant’s Supplemental
Retirement Benefit (but without duplication of service otherwise credited in
accordance with Section 2.1), “Credited Service” shall also include any prior
service credit to be provided pursuant to Section 7.4, whether such prior
service relates to periods before or after December 31, 1995.

 

1.12    “Disability” means totally disabled as determined by the Social Security
Administration.

 

1.13    "Early Retirement Date" means the first day of the calendar month
coincident with or following the later of the Participant's:  (i) attainment of
age 55; and (ii) completion of at least ten years of Vesting Service (or, if the
Participant retires with the consent of the Committee, five or more years of
employment with the Participating Employers).

 

1.14    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any other provision of law of similar purport as
may at any time be substituted therefor.

 

1.15    "Excess Benefit Plan" means the Bank of the West Excess Benefit Plan and
the First Hawaiian Bank Excess Benefit Plan.

 





7

--------------------------------------------------------------------------------

 

 

 

1.16    “Financial Hardship” means an unforseeable emergency that is a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  For
example, the imminent foreclosure of or eviction from the Participant’s primary
residence may constitute an unforeseeable emergency.  In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an unforeseeable
emergency.  Also, the need to pay for the funeral expenses of a spouse, a
Beneficiary, or a dependent (as defined in Code Section 152, without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an unforeseeable
emergency.  Except as otherwise provided in this Section 1.16, the purchase of a
home and the payment of college tuition are not unforeseeable
emergencies.  Whether a Participant is faced with a Financial Hardship
permitting a distribution under this Section 1.16 is to be determined based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Financial Hardship may not be made to the extent that
such Financial Hardship is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under any other plan.

 

1.17    "Final Average Compensation" means the average annual rate of
Compensation of a Participant during the 60 consecutive calendar months out of
the last 120 calendar months of employment with the Participating Employers
ending prior to July 1, 2019 that results in the highest such average.  If a
Participant has fewer than 60 consecutive calendar months of Credited Service,
his or her Final Average Compensation shall be the average annual rate of his or
her Compensation on the first day of the month during each month of his or her
Credited Service.  If a Participant has

 





8

--------------------------------------------------------------------------------

 

 

 

at least 60 consecutive calendar months of Credited Service but less than 120
months of Credited Service, the Participant’s Final Average Compensation shall
be the average annual rate of his or her Compensation on the first day of the
month during each of the 60 consecutive calendar months of Credited Service that
results in the highest such average.

 

1.18    "Future Plan" means the First Hawaiian, Inc. Future Plan.

 

1.19    “Grandfathered Participant” means a Participant listed on Exhibit I to
the Plan.

 

1.20    "Grandfathered Supplemental Account" is defined in Part A.

 

1.21    "Grandfathered Supplemental Accrued Benefit" means a benefit determined
pursuant to Section 4.1 of the Plan.

 

1.22    "Hour of Service" means an Hour of Service as defined in the Savings
Plan.  A Participant shall be credited with 173.33 Hours of Service for each
calendar month during which he or she completes at least one Hour of Service.

 

1.23    “Identification Date” means December 31 of each calendar year or such
other date as determined by the Committee.

 

1.24    “Interest” means the amount calculated using the 3-month Treasury Bill
spot rate, determined as of the date of a Specified Employee’s Termination Of
Employment.

 

1.25    “IPKE”, for calendar years prior to 2017, means the Bank of the West
Incentive Plan for Key Employees, the First Hawaiian Bank Incentive Plan for Key
Employees and the BancWest Corporation Incentive Plan for Key Employees.

 

1.26    "Normal Retirement Date" means the first day of the calendar month
coincident with or following the Participant's attainment of age 65.

 

1.27    “Part A” means the First Hawaiian, Inc. Supplemental Executive
Retirement Plan Part A.

 

1.28    Reserved.

 

1.29    "Participant" means any person selected by the Committee to be a
Participant in the Plan.  The Committee shall designate whether a Participant is
a Group I or Group II Participant.

 





9

--------------------------------------------------------------------------------

 

 

 

1.30    "Participating Employer" means the Company and any other employer which,
with the Company's permission, adopts the Plan.

 

1.31    "Plan" or “Part B” means this First Hawaiian, Inc. Supplemental
Executive Retirement Plan Part B, as amended from time to time.

 

1.32    “Plan Administrator” means such person (including an employee, who may
also be a Participant), committee, or entity as may be appointed from time to
time by the Committee and charged with such responsibilities of Plan
administration as are determined by the Committee, pursuant to Section 9.1.

 

1.33    “Plan Benefits” means all of the benefits payable under Part B.

 

1.34    "Plan Year" means the calendar year.

 

1.35    “Pre-2005 Benefits” (and “Grandfathered Supplemental Accrued Benefit
(Pre-2005 Benefits)”, “Supplemental Retirement Benefit (Pre-2005 Benefits)” and
“Article VII Benefit (Pre-2005 Benefits”)) are defined in Part A.

 

1.36    “Post-2004 Benefits” means a Participant’s “Grandfathered Supplemental
Accrued Benefits (Post-2004 Benefits)” as determined under Article IV,
“Supplemental Retirement Benefit (Post-2004 Benefits)” as determined under
Article V and “Article VII Benefits (Post-2004 Benefits)” as determined under
Article VII.  Notwithstanding any other provision of Part A or Part B, the
provisions of Part B shall apply with respect to all of the benefits payable to
Mr. Don J. McGrath under both Part A and Part B, including his Pre-2005 Benefits
and Post-2004 Benefits.

 

1.37    “Redesignated Participant” means a Participant who: (i) the Committee
(or the Plan Administrator) designates as a Group I Participant as of a
Redesignation Effective Date who will cease to be a Group II Participant
immediately prior to such date; or (ii) the Committee (or the Plan
Administrator) designates as a Group II Participant as of a Redesignation
Effective Date who will cease to be a Group I Participant immediately prior to
such date.

 

1.38    “Redesignation Effective Date” means the date that a Participant becomes
a Redesignated Participant as specified by the Committee (or the Plan
Administrator).

 

1.39    “Retirement Plan" means the Employees' Retirement Plan of First
Hawaiian, Inc., as amended from time to time.

 





10

--------------------------------------------------------------------------------

 

 

 

1.40    "Savings Plan" means the Company’s 401(k) Savings Plan, as amended from
time to time.

 

1.41    “Specified Employee” means a specified employee of the Company or a
Participating Employer, as defined in Code Section 409A and regulations issued
thereunder, as determined by the Committee.  An employee who is a “key employee”
(as defined in Code Section 409A(a)(2)(B)(i)) at any time during the twelve
month period ending on the Identification Date is treated as a Specified
Employee for the twelve month period beginning on the first day of the fourth
month following the Identification Date (or such prior date as determined by the
Committee that is permitted under applicable regulations).

 

1.42    "Supplemental Retirement Benefit" means a benefit determined pursuant to
Article V of this Plan.

 

1.43    "Target Retirement Amount" means the amount determined by multiplying
the Participant’s Final Average Compensation by his or her target
percentage.  The Target Retirement Amount will be used as a target from which
other forms of retirement benefits are subtracted, as provided in Article V, to
arrive at the amount of the Supplemental Retirement Benefit actually payable to
a Participant.  A Group I Participant’s target percentage shall equal 60%
multiplied by a fraction, the numerator of which is the Participant's years of
Credited Service, not to exceed 20, and the denominator of which is 20.  A Group
II Participant’s target percentage shall equal 50% multiplied by a fraction, the
numerator of which is the Participant's years of Credited Service, not to exceed
25, and the denominator of which is 25.  In all cases, the adjusted target
percentage shall be rounded to four decimal places.

 

Notwithstanding the foregoing, the Target Retirement Amount of a Redesignated
Participant shall be determined as follows:

 

(a)       The Target Retirement Amount of a Redesignated Participant who is
designated as a Group I Participant after having previously been designated as a
Group II Participant shall be determined by considering the Redesignated
Participant to have been a Group I Participant for the entire period that he or
she has been a Participant in the Plan.

 





11

--------------------------------------------------------------------------------

 

 

 

(b)       The Target Retirement Amount of a Redesignated Participant who is
designated as a Group II Participant after having previously been designated as
a Group I Participant shall be equal to the sum of the Participant’s Target
Retirement Amount earned during the period that he or she is a Group I
Participant (described in (i), below) and the Target Retirement Amount earned
during the period that he or she is a Group II Participant (described in (ii),
below), but shall not exceed the amount described in (iii), below:

 

(i)        the Participant’s Final Average Compensation, determined as of the
day before his or her Redesignation Effective Date, multiplied by the
Participant’s target percentage.  This percentage shall equal 60% multiplied by
a fraction, the numerator of which is the Participant’s years of Credited
Service (including any extra years of Credited Service described in the first
sentence of Section 5.5.), not to exceed 20, earned as of such date and the
denominator of which is 20; and

 

(ii)       the Participant’s Final Average Compensation during the period
commencing on his or her Redesignation Effective Date, multiplied by a target
percentage.  This percentage shall equal 50% multiplied by a fraction, the
numerator of which is the years of Credited Service (excluding any extra years
of Credited Service described in the first sentence of Section 5.5.), not to
exceed 25, earned by the Participant beginning on his or her Redesignation
Effective Date and the denominator of which is 25.

 

(iii)      The Target Retirement Amount of the Redesignated Participant shall
not exceed the amount that would have been his or her Target Retirement Amount
if the Redesignated Participant had been a Group I Participant for the entire
period that he or she has been a Participant in the Plan.

 

1.44    “Termination Of Employment” means a “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i).  A Termination Of Employment shall not
occur merely by reason of the transfer of employment of a Participant from the
Participating Employer to any Affiliate (as defined in Part A).

 

1.45    “Trust” means the trust established by the Company, pursuant to a Trust
Agreement, to which amounts under the Plan are contributed as set forth in
Section 12.3 of the Plan.

 





12

--------------------------------------------------------------------------------

 

 

 

1.46    “Trust Agreement” means the agreement between the Company and a trustee
under which the Trust is established.

 

1.47    "Vesting Service" means a period for which vesting credit is granted
pursuant to Article II of this Plan.

 

ARTICLE II

 

SERVICE RULES

 

Section 2.1 Credited Service.

 

For employment on or after January 1, 1996, one year of Credited Service shall
be granted for each calendar year during which a Participant is credited with at
least 1,000 Hours of Service, including employment prior to the date
participation in the Plan commenced; provided that no Credited Services will
accrue for Hours of Service performed on or after July 1, 2019.

 

Section 2.2 Vesting Service.

 

One year of Vesting Service shall be granted for a Plan Year commencing on or
after January 1, 1998 during which a Participant is credited with at least 1,000
Hours of Service.  A Participant shall not accrue Vesting Service for any Plan
Year prior to the Plan Year in which he or she initially becomes eligible to
participate under Section 3.2 of this Plan and accrue a Supplemental Retirement
Benefit.

 

Section 2.3 Termination Of Employment.

 

If a Participant has a Termination Of Employment with the Participating
Employers prior to becoming vested in his or her Supplemental Retirement Benefit
that accrued after December 31, 1997, all of the Participant’s Credited Service
and Vesting Service shall be disregarded for purposes of determining his or her
Supplemental Retirement Benefit.

 





13

--------------------------------------------------------------------------------

 

 

 

ARTICLE III

 

PARTICIPATION AND VESTING

 

On or after January 1, 2005, the Committee may select employees of a
Participating Employer to be Participants in this Plan.

 

Section 3.1 Grandfathered Benefits

 

(a)     A Grandfathered Participant shall participate in this Plan as to his or
her Grandfathered Supplemental Accrued Benefit.  No other Participants shall be
entitled to a Grandfathered Supplemental Accrued Benefit.

 

(b)     A Grandfathered Participant's vested interest in his or her
Grandfathered Supplemental Accrued Benefit shall be 100%.

 

Section 3.2 Supplemental Retirement Benefit

 

(a)           (1)      Eligibility to be a Participant in this Plan and accrue a
Supplemental Retirement Benefit shall be limited to those employees who are
designated by the Committee.  The Committee shall designate whether the
Participant is to participate as a Group I Participant or a Group II
Participant.  No new Participant shall be designated after April 1, 2016.

 

(2)      The Committee may, in its absolute discretion, designate that a
Participant shall cease to be eligible to accrue a Supplemental Retirement
Benefit.  In such a case, the Participant's Supplemental Retirement Benefit
shall be limited to the amount thereof accrued prior to the date designated by
the Committee.  In addition, in its absolute discretion, the Committee (or the
Plan Administrator) may designate a Participant as a Redesignated Participant,
effective as of the Redesignation Effective Date specified by the Committee (or
the Plan Administrator).

 

(b)          A Participant shall become 100% vested in his or her Supplemental
Retirement Benefit upon the first to occur of his or her (i) attainment of age
65 or (ii) completion of five years of Vesting Service.  A Participant shall
forfeit his or her Supplemental Retirement Benefit if he or she has a
Termination Of Employment with





14

--------------------------------------------------------------------------------

 

 

the Participating Employers prior to attaining age 65 or completing five years
of Vesting Service.

 

Section 3.3 Termination of Participation.

 

Participation in this Plan shall terminate when a Participant has received all
benefits to which he or she is entitled under this Plan.

 





15

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV

GRANDFATHERED BENEFITS

 

Section 4.1  Grandfathered Supplemental Accrued Benefits

 

A Participant’s Grandfathered Supplemental Accrued Benefit (Post-2004 Benefits)
will be equal to the Actuarial Equivalent of the value of the benefits
determined under this Section 4.1, minus the Actuarial Equivalent of the value
of the Participant’s Grandfathered Supplemental Accrued Benefit (Pre‑2005
Benefits).  Distribution of such benefits will be made as described in Article
VIII.

 

(a)              A Grandfathered Participant shall be credited with a
Grandfathered Supplemental Accrued Benefit equal to the difference, if any,
between (i) the amount of his or her vested accrued benefit under the Retirement
Plan prior to application of Sections 401(a)(17) and 415 of the Code and using
the definition of Compensation in this Plan and (ii) the amount of his or her
vested accrued benefit under the Retirement Plan.  Clause (i) of the prior
sentence shall be determined as though Section 1.2 of the Retirement Plan had
not been amended by the Board of Directors of First Hawaiian, Inc. on September
21, 1995.

 

(b)              If a Grandfathered Participant retires on his or her Early
Retirement Date, the Grandfathered Participant’s benefits, as determined under
Section 4.1(a), shall be reduced by 3% for each year by which the Participant’s
date of commencement of distribution of benefits (or distribution in full)
precedes his or her 62nd birthday (for a Group I Participant) or 65th birthday
(for a Group II Participant), in each case prorated for partial years on a
monthly basis on the date of the Grandfathered Participant’s retirement.

 

(c)              If a married Grandfathered Participant with a vested interest
in his or her Grandfathered Supplemental Accrued Benefit dies prior to
commencement of the distribution thereof, his or her surviving spouse shall be
entitled to the survivor annuity that would have been payable under the
Grandfathered Supplemental Accrued Benefit that would have been payable if the
Grandfathered Participant had retired on the day before his or her death and
elected to receive a 50% joint and survivor annuity on the day of such
retirement.

 





16

--------------------------------------------------------------------------------

 

 

 

(d)              For purposes of determining an actuarial equivalent form of a
Grandfathered Supplemental Accrued Benefit, the definition of "Actuarial
Equivalent" in the Retirement Plan shall apply, provided that the amount of lump
sum payments of a Grandfathered Supplemental Accrued Benefit shall be determined
by using the applicable mortality table and the applicable interest rate.  With
respect to a distribution of Plan Benefits that begins to be paid (or is paid in
full) on or before December 31, 2007, (i) "applicable mortality table" means the
table prescribed by the Secretary of the Treasury, which table shall be based on
the prevailing commissioners' standard table (described in Section 807(d)(5)(A)
of the Code) used to determine reserves for group annuity contracts issued on
the date as of which present value is being determined (without regard to any
other subparagraph of Section 807(d)(5) of the Code); and (ii) "applicable
interest rate" means the annual rate of interest on 30 year Treasury securities
for the September immediately prior to commencement of the Plan Year in which
the lump sum distribution occurs.  With respect to a distribution of Plan
Benefits that begins to be paid on or after January 1, 2008, “applicable
mortality table” means the mortality table determined in accordance with Code
Section 417(e)(3) that is applicable as of the distribution date and “applicable
interest rate” means the interest rate determined in accordance with Code
Section 417(e)(3) (using the transition rules described in Code Section
417(e)(3)(D)(iii)) for the September immediately prior to the Plan Year in which
the distribution occurs.

 

(e)              Withdrawals or loans shall not be permitted from any
Grandfathered Supplemental Accrued Benefit.

 

(f)               All distributions of benefits to which a Participant is
entitled under this Article IV shall be reduced by any amount of taxes required
to be withheld by the Participating Employers under applicable law.

 





17

--------------------------------------------------------------------------------

 

 

 

ARTICLE V

SUPPLEMENTAL RETIREMENT BENEFITS

 

Section 5.1 Normal Retirement

 

A Participant’s Supplemental Retirement Benefit (Post-2004 Benefits) will be
equal to the Actuarial Equivalent of the value of the benefits determined under
this Section 5.1 minus the Actuarial Equivalent of the value of the
Participant's Supplemental Retirement Benefit (Pre-2005 Benefits).  Distribution
of such benefits will be made as set forth in Article VIII.

 

(a)              If a vested Participant retires on his or her Normal Retirement
Date, the Participating Employer shall pay the Participant a monthly
Supplemental Retirement Benefit equal to one twelfth of the Target Retirement
Amount less:

 

(i)        The value of his or her vested interest in the Retirement Plan
converted to a monthly life annuity of Actuarial Equivalent value,

 

(ii)       50% of his or her monthly primary Social Security benefit determined
at age 65,

 

(iii)      The value of his or her vested Grandfathered Supplemental Account
converted to a monthly life annuity of Actuarial Equivalent value,

 

(iv)      The value of his or her vested Grandfathered Supplemental Accrued
Benefit (as determined under Section 4.1) converted to a monthly life annuity of
Actuarial Equivalent value,

 

(v)       The value of the Participant’s vested interest in his or her Profit
Sharing Account in the Savings Plan converted to a monthly life annuity of
Actuarial Equivalent value,

 

(vi)      The value of his or her vested interest in his or her Matching Account
in the Savings Plan converted to a monthly life annuity of Actuarial Equivalent
value,

 

(vii)     The value of his or her vested interest in the Future Plan converted
to a monthly life annuity of Actuarial Equivalent value,

 

(viii)     The value of his or her vested interest in any employer contributions
(as adjusted for earnings and losses) to a plan that was merged





18

--------------------------------------------------------------------------------

 

 

into the Savings Plan or the Future Plan converted to a monthly life annuity of
Actuarial Equivalent value,

 

(ix)      The value of his or her vested interest in an Excess Benefit Plan
converted to a monthly life annuity of Actuarial Equivalent value,

 

(x)       The value of the amounts described in Section 7.4(b)(ii) attributable
to past service, and

 

(xi)      The value of any other benefit provided by the Participating Employer
that is related to Credited Service under the Retirement Plan.

 

(b)              If the aggregate amount of the reductions in items (i) through
(x) of Section 5.1(a) exceeds one twelfth of the Participant’s Target Retirement
Amount, the Participant shall not receive a Supplemental Retirement Benefit.  A
Grandfathered Participant shall, however, be entitled to his or her
Grandfathered Supplemental Account and his or her Grandfathered Accrued Benefit.

 

Section 5.2 Deferred Retirement

 

If a vested Participant retires subsequent to his or her Normal Retirement Date,
the Participating Employer shall pay the Participant a Supplemental Retirement
Benefit calculated pursuant to Section 5.1, provided that items (i) through (xi)
of Section 5.1(a) shall be calculated based upon the Participant's age and the
value of such benefits as of his or her retirement date.

 

Section 5.3 Early Retirement

 

(a)             If a vested Participant retires at an Early Retirement Date, the
Participating Employer shall pay the Participant a monthly Supplemental
Retirement Benefit calculated pursuant to Section 5.1 (determined as of the
Early Retirement Date) provided that item (ii) of Section 5.1(a) shall be
calculated as 50% of the Participant's primary Social Security benefit projected
to be paid at age 65 based on the then current law and assuming that the
Participant has level future Compensation.

 

(b)              If a Group I Participant retires with the approval of the
Committee, his Target Retirement Amount shall be reduced by 3% for each year by
which the benefit commencement date precedes his 62nd birthday (prorated for
partial years on a monthly basis).  If such a Participant retires without
approval of the Committee, his





19

--------------------------------------------------------------------------------

 

 

Target Retirement Amount shall be reduced by 5% for each year by which the
benefit commencement date precedes his 65th birthday (prorated for partial years
on a monthly basis).  For such a Participant who retires without approval of the
Committee, his Target Retirement Amount shall be further multiplied by a
fraction equal to his actual years of Credited Service at Termination Of
Employment over years of Credited Service the Participant would have had at age
65.

 

(c)              If a Group II Participant retires with the approval of the
Committee, his Target Retirement Amount shall be reduced by 3% for each year by
which the benefit commencement date precedes his 65th birthday (prorated for
partial years on a monthly basis).  If such a Participant retires without
approval of the Committee, his Target Retirement Amount shall be reduced by 5%
for each year by which the benefit commencement date precedes his 65th birthday
(prorated for partial years on a monthly basis).  For such a Participant who
retires without approval of the Committee, his Target Retirement Amount shall be
further multiplied by a fraction equal to his actual years of Credited Service
at Termination Of Employment over years of Credited Service the Participant
would have had at age 65.

 

(d)              If a vested Redesignated Participant described in Section
1.37(ii) retires on an Early Retirement Date, the rules in Section 5.3(b) shall
apply with respect to the portion of his or her Target Retirement Amount that is
determined under Section 1.43(b)(i) and the rules in Section 5.3(c) shall apply
with respect to the portion of his or her Target Retirement Amount that is
determined under Section 1.43(b)(ii).

 

Section 5.4 Early Termination

 

If a vested Participant has a Termination Of Employment prior to his or her
attainment of an Early Retirement Date, the Participating Employer shall pay the
Participant a monthly Supplemental Retirement Benefit at the time set forth in
Article VIII in an amount determined by multiplying Section 5.4(a) below by
Section 5.4(b) below:

 

(a)              The benefit calculated pursuant to Section 5.1, adjusted as
follows:

 

(i)        The benefit shall be reduced in accordance with the first or second
sentence (whichever is applicable) of Section 5.3(b) (for a Group I Participant)
or Section 5.3(c) (for a Group II Participant).

 





20

--------------------------------------------------------------------------------

 

 

(ii)       The amount described in Section 5.1(a)(ii) shall be calculated as 50%
of the Participant’s primary Social Security benefit projected to be paid at age
65, based on the then current law and assuming that the Participant has level
future Compensation.

 

(iii)      Except as set forth in Section 5.4(a)(iv), the value of an account
balance described in Section 5.1(a) shall be equal to the amount determined on
the date of Termination of Employment, increased to the date of commencement of
payment of benefits based on the interest rate set forth in Section 1.1(a)(i) on
the date of Termination Of Employment and converted to an offset using the
factors in Section 1.1(a)(i) on the date of Termination Of Employment.

 

(iv)      The value of an offset described in Section 5.1(a) that relates to a
cash balance account shall be determined as of the date of commencement of
payment of benefits and converted to an offset using the factors described in
Section 1.1(a)(ii) on such date.

 

(b)              A fraction equal to the Participant's years of Credited Service
at Termination Of Employment over the years of Credited Service that he or she
would have had at age 65.  For a Participant listed on Exhibit ll, such fraction
shall be equal to one.

 

Section 5.5 Special Benefits for Exhibit II Participants

 

Effective as of November 1, 2002, each Participant listed on Exhibit II shall be
deemed 100% vested in his or her Supplemental Retirement Benefit, and shall be
granted three extra years of Credited Service for the purpose of determining his
or her Supplemental Retirement Benefits.  The Supplemental Retirement Benefit of
each such Participant  who has a Termination Of Employment on or before December
31, 2004 shall be determined using the greater of the Participant’s
(i) Compensation for the 12‑month period immediately prior to such Termination
Of Employment or (ii) Final Average Compensation.  The Supplemental Retirement
Benefit of each Participant listed on Exhibit II who has a Termination Of
Employment on or after January 1, 2005 shall be determined using such
Participant’s highest 12 consecutive months of Compensation, which shall not
include more than one IPKE or Bonus Plan bonus (or other annual short-term bonus
if not a participant in IPKE) during the last 60 calendar

 





21

--------------------------------------------------------------------------------

 

 

months of his or her employment ending prior to July 1, 2019.  The Supplemental
Retirement Benefit of each Participant listed on Exhibit II shall be calculated
pursuant to Section 5.3 as if the Participant was retired with the approval of
the Committee.

 

Section 5.6 Disability Benefit

 

If a Participant incurs a Disability, the Participating Employer shall pay the
Participant a Supplemental Retirement Benefit equal to the amount the
Participant would have received if he or she had retired on his or her Normal
Retirement Date under Section 5.1.  For purposes of this Section 5.6, Vesting
Service and Credited Service shall continue to be credited during the period of
Disability and the Participant’s Final Average Compensation shall be based only
on the amounts earned during the 60 months prior to Disability and ending prior
to July 1, 2019 if this provides the Participant with a greater benefit.

 

Section 5.7 Death Prior to Commencement of Benefit Payments

 

Except as otherwise provided in this Section 5.7, if a vested Participant dies
prior to commencement of benefit payments under this Plan, the Participating
Employer shall pay a supplemental survivor benefit to the Participant's
surviving spouse.  The amount of this supplemental survivor benefit shall be
equal to one-half of the monthly accrued Supplemental Retirement Benefit the
Participant would have been entitled to if he or she had a Termination Of
Employment as of the date of his or her death and had elected a 50% survivor
annuity option.  The supplemental survivor benefit shall be payable monthly for
the life of the spouse.  No benefits will be paid under this Section 5.7 to the
extent that an agreement between the Participant and the Company (or a
Participating Employer) provides that the Participant’s surviving spouse shall
not be entitled to such benefits.

 

Section 5.8 Tax Withholding

 

All distributions under this Article V shall be reduced by any amount of taxes
required to be withheld by the Participating Employers under applicable law.

 





22

--------------------------------------------------------------------------------

 

 

 

ARTICLE VI

BENEFIT MAKEUP

 

Section 6.1 Excise Tax and Lost Benefit Makeup

 

If as a result of participating in the Plan a Participant is required to pay
additional excise tax under Section 4999 of the Code or receives a smaller
benefit from any other employee benefit plan as a result of limitation imposed
by Section 280G of the Code, then a makeup amount shall be payable from the
Plan.  This amount shall be equal to the amount of Section 4999 excise tax
payable and any lost benefit from such other plan due to Section 280G of the
Code, as a result of participation in the Plan, plus any excise tax and income
taxes payable due to this payment.  The Committee and the Participant shall
cooperate in good faith in making such determination and in providing the
necessary information for this purpose.  Distribution of any amount under this
Section 6.1 shall be made as set forth in Article VIII.

 

Section 6.2 Tax Withholding.

 

All distributions under this Article VI shall be reduced by any amount of taxes
that the Participating Employers are required by law to withhold.

 





23

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

CERTAIN CONTRACTS AND PRIOR EMPLOYERS

 

Effective January 1, 2005, a Participant’s Article VII Benefit (Post-2004
Benefits) shall be equal to the Actuarial Equivalent of the value of benefits
determined under this Article VII minus the Actuarial Equivalent of the value of
his or her Article VII Benefits (Pre-2005 Benefits).  Distribution of such
benefits will be made as described in Article VIII.

 

Section 7.1 Additional Benefits Under Contracts

 

In addition to the benefits described in Article III, Article IV, Article V, and
Article VI, this Plan incorporates the provisions of any individual contract
between a Participating Employer and a Participant to the extent such contract
provides earlier vesting or additional benefits for the Participant under this
Plan.  This Section 7.1 shall be interpreted and administered so that it neither
conflicts with the contractual provisions that promise earlier vesting or
additional benefits under this Plan nor results in the payment of duplicate
benefits when payments under this Plan and under the contractual provision are
considered together.

 

Section 7.2 First Interstate Bank of Hawaii

 

As of July 1, 1992, the First Interstate Bank of Hawaii Supplemental Retirement
Plan (the "FIHI Plan") was merged into this Plan.  Benefits accrued under the
FIHI Plan prior to its merger into this Plan shall be preserved under a separate
benefit schedule of this Plan maintained by the Committee and shall be
coordinated with other Plan benefits as follows.  After the merger of the FIHI
Plan into this Plan, no new benefits shall accrue under the provisions of the
FIHI Plan or the separate benefit schedule pertaining to it hereunder.  In
addition, there shall be no duplication of the benefits accrued under the FIHI
Plan prior to the merger and benefits that are provided for the same period of
service to the same individuals under this Plan.  To this end, any payments owed
under the separate benefit schedule for the former FIHI Plan shall be determined
when Plan benefits are about to commence, and the benefit payable under this
Plan to a Participant shall be the greater of his or her benefit under the FIHI
Plan as of July 1,





24

--------------------------------------------------------------------------------

 

 

 

1992 or his or her benefit under this Plan calculated from his or her date of
hire with First Interstate Bank of Hawaii to the date of his or her Termination
Of Employment covered by this Plan.

 

Section 7.3 Pioneer Federal Savings Bank

 

If a Participant's accrued benefit in the Retirement Plan includes amounts that
accrued prior to January 1, 1994 under the Retirement Pension Plan of Pioneer
Federal Savings Bank, his or her Grandfathered Supplemental Accrued Benefit
shall be determined under Section 4.1, provided his or her Grandfathered
Supplemental Accrued Benefit shall be based only on Credited Service (as defined
in the Retirement Plan) earned after December 31, 1993.

 

Section 7.4 Certain Prior Service Credit

 

(a)             This Section 7.4 applies only to a Section 7.4 Participant (as
defined below).

 

(b)              For purposes of calculating his or her Supplemental Retirement
Benefit (i) the Credited Service of a Section 7.4 Participant (but not Vesting
Service) shall include prior service credit with respect to that Participant’s
period of employment by an Acquired Employer, and (ii) to the extent appropriate
to avoid duplication of benefits, the value of all past or future retirement
benefits, contributions or other amounts paid or payable with respect to such
prior service shall be converted to a monthly life annuity of Actuarial
Equivalent value and shall then be deducted from the Section 7.4 Participant’s
Target Retirement Amount as contemplated by Section 5.1. The amount of any such
Credited Service or related deductions shall be determined by the Committee or
its designees in its or their discretion.

 

(c)              “Section 7.4 Participant” means any present or future
Participant who became an employee of a Participating Employer prior to
December 20, 2001 as the result of the acquisition by the Company or its
subsidiaries of stock or assets of an Acquired Employer.  “Acquired Employer”
means First Interstate Bank of Hawaii, Pioneer Federal Savings Bank, Bank of the
West, Central Bank, SierraWest Bancorp, First Security Bank of New Mexico, N.A.,
Wells Fargo Bank New Mexico N.A., and First Security Bank of Nevada.

 





25

--------------------------------------------------------------------------------

 

 

(d)              This Section 7.4 shall not affect calculation of Vesting
Service or the date Vesting Service commences.  Pursuant to Section 2.2 and
Section 3.2, Vesting Service shall not accrue until an employee has been
designated as a Participant by the Committee and has satisfied the requirements
of Section 2.2.

 

(e)              This Section 7.4 shall not affect calculation of any
Grandfathered Supplemental Account or Grandfathered Supplemental Accrued
Benefit.

 

Section 7.5 Tax Withholding

 

All distributions under this Article VII shall be reduced by any amount of taxes
required to be withheld by the Participating Employers under applicable law.

 





26

--------------------------------------------------------------------------------

 

 

 

ARTICLE VIII

FORM AND TIME OF DISTRIBUTION OF BENEFITS

 

Section 8.1 Optional Forms of Distribution

 

Except as provided in Sections 8.6 or Section 8.8 (c)(ii), a Participant’s Plan
Benefits will be payable to the Participant as he or she elects from among the
following forms:

 

(a)              Single-Life Annuity.  An annuity that provides monthly benefits
for the Participant’s life only.

 

(b)              Joint and Survivor Annuity.  A contingent annuitant option
providing for an actuarially reduced amount of monthly income payable to the
Participant and providing for the continuance of such income payments in (i) the
same amount or (ii) one-half (or three-fourths) of such reduced amount to a
contingent annuitant (a person designated by the Participant), if living, after
the Participant's death.  Monthly payments to the contingent annuitant shall
commence on the first day of the calendar month following the month in which the
Participant died, and shall continue monthly with the last payment being due in
the calendar month in which the contingent annuitant's death occurs.

 

(c)              Single Life Annuity With Ten-Year Period Certain.  A ten-year
certain and life option providing for actuarially reduced monthly payments to
the Participant for his or her life, and if the Participant's death occurs
within a period of ten years after his or her benefit commencement date, payment
of such monthly benefits to the Beneficiary designated by the Participant for
the balance of the ten-year period.

 

(d)              Single Life Annuity With Fifteen-Year Period Certain.  A
fifteen year certain and life option providing for actuarially reduced monthly
payments to the Participant for his or her life, and, if the Participant's death
occurs within a period of fifteen years after his or her benefit commencement
date, payment of such monthly benefits to the Beneficiary designated by the
Participant for the balance of the fifteen-year period.

 

(e)              Single-Life Annuity With Twenty-Year Period Certain.  A twenty
year certain and life option providing for actuarially reduced monthly payments
to the Participant for his or her life, and, if the Participant's death occurs
within a period of





27

--------------------------------------------------------------------------------

 

 

 

twenty years after his or her benefit commencement date, payment of such monthly
benefits to the Beneficiary designated by the Participant for the balance of the
twenty-year period.

 

(f)        Installments.  Substantially equal monthly installment payments over
a period of ten, fifteen or twenty years, as selected by the Participant.  If
the Participant’s death occurs before the end of the selected period, such
installments will continue to be distributed for the remainder of such period to
the Participant’s Beneficiary.

 

(g)       Lump-Sum.  A lump-sum distribution.

 

The value of each of the optional forms described in Section 8.1(b)-(g) shall be
the Actuarial Equivalent of the Single-Life Annuity described in Section 8.1(a).

 

Section 8.2 Participant Elections.

 

(a)      Elections of Different Optional Forms.  A Participant may elect, in
accordance with rules and procedures established by the Plan Administrator, that
his or her Plan Benefits will be distributed:

 

(1)        In one optional form, if the Participant has a Termination Of
Employment before he or she attains age 65;

 

(2)        In a different optional form, if the Participant has a Termination Of
Employment on or after he or she attains age 65; and

 

(3)        Subject to the requirements of the following sentence, in an optional
form (which may be the same as the form described in (1) or (2)), if the
Participant has a Termination Of Employment during the two-year period following
either a:  (i) Change Of Control Of The Company; or (2) Change Of Control Of A
Bank Subsidiary.  A distribution will be made pursuant to this Section 8.2(a)(3)
only if the event set forth in (i) or (ii) of the previous sentence is described
in Section 409A(a)(2)(A)(v) of the Code.  If such event is not described in Code
Section 409A(a)(2)(A)(v), then this Section 8.2(a)(3) will be disregarded in
determining the form of Plan Benefits to be distributed to the Participant.

 

(b)       Deemed Election Of A Participant Who Does Not Submit Required
Election.  A Participant who does not submit a proper written election within
the time (and in accordance with the rules and procedures) described in Section
8.4 shall be





28

--------------------------------------------------------------------------------

 

 

 

deemed to have elected to receive his or her Plan Benefits under this Section
8.2: (i) as a Single Life Annuity, if the Participant is unmarried at the time
his or her Plan Benefits begin to be distributed; or (ii) if the Participant is
married at the time his or her Plan Benefits begin to be distributed, as a 50%
Joint-and-Survivor Annuity with the Participant’s spouse as Beneficiary that
provides monthly payments for the Participant’s life, and after the
Participant’s death, monthly payments to his or her spouse (if surviving) equal
to 50% of the Participant’s monthly payment amount.

 

Section 8.3 Time Of Distribution Of Plan Benefits

 

Except as provided in Sections 8.4, 8.5, 8.6, 8.7, or 8.8, a Participant’s Plan
Benefits will begin to be distributed (or distributed in full) as soon as
administratively practicable but no later than the end of the 90-day period (on
a date determined in the discretion of the Plan Administrator) following the
later of his or her:  (i) Termination Of Employment or (ii) attainment of age
55.

 

Section 8.4 Elections Regarding Form Of Benefits

 

(a)   Submission Of Written Election.  A Participant may make an election
described in Section 8.1 by submitting such written election to the Plan
Administrator, in accordance with the Plan Administrator’s rules and procedures,
no later than the date established by the Plan Administrator and as required
under Section 8.4(b).

 

(b)              Time Of Submission Of Initial Election.  An employee who is
designated as a Participant may submit his or her written election under Section
8.1 no later than January 30th of the Plan Year following the Plan Year in which
such designation occurs (or such earlier date as required by the Plan
Administrator).

 

(c)              Subsequent Elections.  A Participant may elect to change the
elections described in Section 8.1 by submitting a written election to the Plan
Administrator, in accordance with the Plan Administrator’s rules and procedures,
no later than the date established by the Plan Administrator and subject to the
following additional requirements (except as otherwise provided in this Section
8.4(c)):

 

(1)              The election must be submitted at least 12 months before the
date that the distribution was scheduled to be made; and

 





29

--------------------------------------------------------------------------------

 

 

 

(2)              The payment with respect to which the election is submitted
will be deferred for a period of five years from the date such payment would
otherwise have been made.  For purposes of this Section 8.4(c)(2) and Code
Section 409A, an installment form of distribution described in Section 8.1(f)
shall be treated as a single payment.

 

The requirements in this Section 8.4(c)(1) and (2) shall not apply with respect
to an election to change the form of Plan Benefits from one form described in
Section 8.1(a)‑(e) to another such form.

 

Section 8.5 Distributions To A Specified Employee

 

Notwithstanding any provision to the contrary in the Plan, a distribution of
Plan Benefits to which a Participant would otherwise be entitled will be delayed
until the earlier of:  (i) the first day of the month following the expiration
of the six (6)-month period from the date of the Participant’s “separation from
service” (as such term is defined in Treasury Regulations issued under Code
Section 409A) with a Participating Employer; or (ii) the date of the
Participant’s death, if the Committee in good faith determines that the
Participant is a Specified Employee at the time of such separation from service
and that the delayed commencement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all Plan Benefits deferred
pursuant to the Plan (whether they would otherwise have been payable in a single
sum or in any other form in the absence of such deferral) shall be distributed
to the Participant in a lump sum and any remaining Plan Benefits due under the
Plan shall be paid in accordance with the normal payment dates specified for
them under the Plan.  The Participant shall be entitled to Interest for the
period that the commencement is delayed by reason of Code Section 409A(a)(2).

 

Section 8.6 Accelerated Distributions

 

Subject to the requirements of Section 8.5, in the Committee’s discretion, a
Participant’s Plan Benefits may be distributed or commence to be distributed
under the following circumstances, subject to the requirements of applicable
regulations under Code Section 409A:

 





30

--------------------------------------------------------------------------------

 

 

(a)              Income Inclusion Under Code Section 409A.  If the Plan fails to
meet the requirements of Section 409A of the Code and applicable regulations
thereunder, a distribution may be made to the Participant in the amount required
to be included in income as a result of the failure to comply with such
requirements.

 

(b)              Divestiture.  The date of distribution of all or a portion of
the value of a Participant’s Plan Benefits may be accelerated to the extent
necessary for an employee in the executive branch of the United States federal
government to comply with an ethics agreement or to the extent reasonably
necessary to avoid the violation of an applicable federal, state, local or
foreign ethics law or conflicts of interest law.

 

(c)              Financial Hardship.  Distribution of all or a portion of a
Participant’s Plan Benefits may be made as a result of a Financial
Hardship.  Such amount must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).  Determinations of amounts
reasonably necessary to satisfy the emergency need must take into account any
additional compensation that is available under another employee benefit plan
that provides for cancellation of  a deferral election upon a payment due to an
unforeseeable emergency.  However, the determination of amounts reasonably
necessary to satisfy the emergency need is not required to take into account any
additional compensation that due to the unforeseeable emergency is available
under another nonqualified deferred compensation plan but has not actually been
paid.

 

(d)              Other.  Distribution of all or a portion of the value of a
Participant’s Plan Benefits may be accelerated under such circumstances as are
permitted pursuant to applicable guidance under Code Section 409A.

 

Section 8.7 Delayed Distribution

 

In the Committee’s discretion, the distribution of all or a portion of the
Participant’s Plan Benefits may be delayed beyond the date otherwise required
under the Plan in the following circumstances, subject to the requirements of
applicable regulations under Code Section 409A:

 

(a)              Violation of Applicable Laws.  Distribution of all or a portion
of the Plan Benefits of a Participant may be delayed in the event the Committee
reasonably





31

--------------------------------------------------------------------------------

 

 

anticipates that the distribution will violate federal securities laws or other
applicable law.  Distribution of any amount delayed under this Section 8.7(a)
will be made at the earliest date at which the Committee reasonably anticipates
that making the payment will not cause a violation of such law.

 

(b)              Administrative Impracticality.  Distribution of all or a
portion of the Participant’s Plan Benefits may be delayed if calculation of the
amount of the payment is not administratively practicable (such delay must be
due to events that are beyond the control of the Participant).  Payment of any
delayed amount must be made no later than the first Plan Year in which
calculation of such amount is administratively practicable.

 

(c)              Other.  Distribution of all or a portion of a Participant’s
Plan Benefits may be delayed under such other circumstances as are permitted
pursuant to applicable guidance under Code Section 409A.

 

Section 8.8  Distribution Of Plan Benefits Under Sections 4.1(c), 5.6, 5.7 or
6.1.

 

(a)              Distribution Under Sections 4.1(c) or 5.7.  Distribution of
benefits described in Sections 4.1(c) or 5.7 shall be made commencing as soon as
administratively practicable, but no later than the end of the 90-day period (on
a date determined in the discretion of the Plan Administrator) following the
date of the Participant’s death.

 

(b)              Distribution Under Section 5.6. Distribution of Plan Benefits
described in Section 5.6 shall be made commencing as soon as administratively
practicable, but no later than the end of the 90-day period (on a date
determined in the discretion of the Plan Administrator) following the
Participant’s Normal Retirement Date: (i) as a single Life Annuity, if the
Participant is unmarried on such date; or (ii) as a 50% Joint-and-Survivor
Annuity (as described in the last paragraph of Section 8.1), if the Participant
is married on such date.

 

(c)              Distribution Under Section 6.1.  Distribution of benefits
described in Section 6.1 shall be made as follows, subject to the requirements
of Section 8.5:

 

(i)        A makeup amount related to additional taxes that are paid by a
Participant will be distributed no later than the end of the Plan Year following
the





32

--------------------------------------------------------------------------------

 

 

 

Plan Year in which the Participant pays such taxes (on a date determined in the
discretion of the Plan Administrator)

 

(ii)       A distribution of an amount that is substituted for a benefit under
another employee benefit plan as a result of a limitation under Code
Section 280G will be distributed at the time it would have been paid under such
other employee benefit plan.

 

Section 8.9 Limited Period To Elect New Form Or Time Of Payment Of Plan Benefits

 

Notwithstanding any other provision of the Plan, an individual who is designated
as a Participant before January 1, 2009 (and who has not received a distribution
of any Plan Benefits under Section 4.1 before such date) may elect (to the
extent permitted under applicable Treasury Regulations or other Internal Revenue
Service or Treasury Department guidance) a new date or form of distribution of
his or her Plan Benefits by submitting a written election to the Plan
Administrator (in accordance with rules and procedures established by the Plan
Administrator) no later than the date permitted by the Plan Administrator.  Such
election shall not be treated as a change in the form or timing of payment of a
Participant’s Plan Benefits for purposes of Code Section 409A and Section 8.3 of
the Plan.

 

Section 8.10 Tax Withholding.

 

The Company shall withhold, from any amount distributed under the Plan, any
taxes required to be withheld from such amount under local, state or federal
law.  In addition, the Company shall withhold any payroll taxes with respect to
a Participant’s Plan Benefits at the time and in the amount required to be
withheld under applicable local, state or federal law.

 

Section 8.11 Code Section 409A.

 

Notwithstanding any provision of the Plan to the contrary, no distributions will
be made under the Plan earlier or later than permitted under the requirements of
Code Section 409A and no elections regarding Plan Benefits shall be permitted,
unless they are permissible under such requirements.  This Plan is intended to
comply with the applicable requirements of Code Section 409A and shall be
interpreted and administered in a manner that is consistent with such intent.

 





33

--------------------------------------------------------------------------------

 

 

 

ARTICLE IX

ADMINISTRATION.

 

Section 9.1 Committee And Its Duties

 

This Plan shall be administered by the Committee.  The Committee shall have the
exclusive right and full authority and the complete discretion to (i) interpret
the Plan, (ii) decide any and all matters arising under the Plan (including the
right to remedy possible ambiguities, inconsistencies or omissions), (iii) make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and (iv) make all other determinations necessary or
advisable for the administration of the Plan, including determinations regarding
eligibility for benefits payable under the Plan.  A majority vote of the
Committee members shall control any decision.  Members of the Committee may be
Participants under this Plan.  The Committee may name an individual as Plan
Administrator to perform such duties and functions as the Committee determines
in its discretion.

 

Section 9.2 Agents

 

The Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

 

Section 9.3 Binding Effect Of Decisions

 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 

Section 9.4 Indemnification

 

The Participating Employers shall indemnify and hold harmless (and/or insure)
the members of the Committee and the Plan Administrator against any and all
claims, loss, damage, expense or liability (including attorney’s fees) arising
from any action or failure to act with respect to this Plan, except in the case
of the gross negligence or willful misconduct of the Committee member or Plan
Administrator.

 





34

--------------------------------------------------------------------------------

 

 

 

ARTICLE X

CLAIMS PROCEDURE.

 

Section 10.1 Claims For Benefits And Inquiries

 

All claims for benefits and all inquiries concerning the Plan, or concerning
present or future rights to benefits under the Plan, shall be submitted to the
Plan Administrator in writing.  If required by the Plan Administrator, an
application for benefits must be made on a form prescribed by the Plan
Administrator.  The Participant or Beneficiary may authorize a representative to
act on his or her behalf in pursuing benefit claims, in accordance with
procedures established by the Plan Administrator for determining whether an
individual is so authorized.  All claim determinations shall be made by the
Committee in accordance with the Plan provisions.

 

Section 10.2 Denial Of Claims

 

In the event any claim for benefits is denied in whole or in part, the Plan
Administrator shall notify the applicant of such denial in writing and shall
advise the applicant of the right to a review thereof.  Such written notice
shall set forth, in a manner calculated to be understood by the applicant,

 

(a)              specific reasons for the denial,

 

(b)              specific references to the Plan provisions on which the denial
is based,

 

(c)              a description of any information or material  necessary for the
claimant to perfect the application, including an explanation of why such
material is necessary, and

 

(d)              an explanation of the Plan’s claims review procedure, the time
limits applicable under the procedures and a statement regarding the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on appeal.

 

Such written notice shall be given to the applicant within 90 days (45 days for
a claim for Disability benefits) after the Plan Administrator receives the
application, unless special circumstances require an extension of time of up to
an additional 90 days (30 days for a Disability benefits claim) for processing
the application.  If such an





35

--------------------------------------------------------------------------------

 

 

extension of time for processing is required, written notice of the extension
shall be furnished to the applicant prior to the termination of the initial
90-day period (45-day period for a Disability benefits claim).  This notice of
extension shall indicate the special circumstances requiring the extension of
time and the date by which the Plan Administrator expects to render its decision
on the application for benefits.

 

Section 10.3 Requests For A Review

 

Any person whose application for benefits is denied in whole or in part, or such
person’s authorized representative, may appeal from such denial by submitting to
the Committee a request for a review of the application within 60 days (180 days
for a Disability benefits claim) after receiving written notice of such denial
from the Plan Administrator.  If the claimant does not request a review of the
determination within such 60 day period (180 days for a Disability benefits
claim), the claimant shall be barred from challenging the determination.  The
request for a review shall be in writing and shall set forth all of the grounds
on which it is based, all facts and documents in support of the request and any
other matters which the applicant deems pertinent.  The Committee may require
the applicant to submit such additional facts, documents or other material as it
may deem necessary or appropriate in making its review.  The claimant may submit
written comments, documents, records and other information related to the
benefit claim on appeal.  The claimant must be provided, upon request and free
of charge, reasonable access to and copies of all documents, records and other
information relevant to the benefit claim.  A document is considered relevant to
the claim if it (i) was relied upon in making the benefit determination; (ii)
was submitted, considered or generated in the course of making the benefit
determination, without regard as to whether it was relied upon in making the
decision; or (iii) demonstrates compliance in making the benefit decision with
the requirement that the benefit determination must follow the terms of the Plan
and be consistent when applied to similarly situated claimants.

 

Section 10.4 Decision On Review

 

The Committee on appeal must undertake a full and fair review of the claim and
consider all comments, documents, records and other information submitted by the





36

--------------------------------------------------------------------------------

 

 

claimant, without regard to whether such information was submitted or considered
in the initial benefit determination.  The Committee shall act upon each request
for review within 60 days (45 days for a review of a Disability benefits claim)
after receipt thereof unless special circumstances require an extension of time
of up to an additional 60 days (45 days for a Disability benefits claim) for
processing the request.  If such an extension is required, written notice of the
extension shall be furnished to the applicant prior to the end of the initial
60-day period.  This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to render its decision on the application for benefits.  If an
extension of time is required due to the claimant’s failure to submit
information necessary to review the claim, the period of time that the Committee
has to review the claim will be tolled from the date on which the notice of
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.

 

Within the time prescribed above, the Committee shall give written notice of its
decision to the applicant.  In the event that the Committee confirms the denial
of the application for benefits in whole or in part, such notice shall set
forth, in a manner calculated to be understood by the applicant,

 

(a)              the specific reasons for such denial,

 

(b)              specific references to the Plan provisions on which the
decision is based,

 

(c)              a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records and other information relevant to the benefit claim.  A document is
considered relevant to the claim if it (i) was relied upon in making the benefit
determination; (ii) was submitted, considered or generated in the course of
making the benefit determination, without regard as to whether it was relied
upon in making the decision; or (iii) demonstrates compliance in making the
benefit decision with the requirement that the benefit determination must follow
the terms of the Plan and be consistent when applied to similarly situated
claimants, and

 

(d)              a description of any voluntary appeal procedures offered under
the Plan, the claimant’s right to obtain information about such procedures and a
statement





37

--------------------------------------------------------------------------------

 

 

regarding the claimant’s right to bring a civil action under section 502(a) of
ERISA following an adverse benefit determination on appeal.

 

In the event that the Committee determines that the application for benefits
should not have been denied in whole or in part, the Committee shall take
appropriate remedial action as soon as reasonably practicable thereafter.

 

Section 10.5 Rules And Procedures

 

The Committee may establish such rules and procedures, consistent with the Plan
and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Article X.  The Committee may require an applicant
who wishes to submit additional information in connection with an appeal from
the denial of benefits in whole or in part to do so at the applicant’s own
expense.

 

Section 10.6 Exhaustion Of Remedies

 

No legal action for benefits under the Plan shall be brought unless and until
the applicant (a) has submitted a written claim for benefits in accordance with
Section 10.1; (b) has been notified by the Plan Administrator that the
application is denied; (c) has filed a written request for a review of the
application in accordance with Section 10.3; and (d) has been notified in
writing that the Committee has affirmed the denial of the application.  Further,
no action on a claim arising under the Plan which is not a benefit claim may be
brought unless the applicant complies with the above procedures.  However, an
action may not be brought by the claimant under Section 502(a) of ERISA if the
claimant fails to bring such claim within the period prescribed by law.

 





38

--------------------------------------------------------------------------------

 

 

 

ARTICLE XI

AMENDMENT AND TERMINATION.

 

Section 11.1 Amendment

 

Subject to the requirements of Code Section 409A, the Board may at any time
amend the Plan by written instrument (including a retroactive amendment required
to comply with Code Section 409A), provided that no amendment shall reduce the
value of a Participant’s Plan Benefits as of the date of the amendment.  In
addition, the Chief Executive Officer of the Company (or his or her delegate)
may adopt such amendments to the Plan that he or she (or his or her delegate)
deem necessary or appropriate under the following circumstances:  (i) to insure
that the Plan meets the requirements of applicable law; (ii) to revise routine
day to day procedures under which the Plan is operated; or (iii) to restate the
Plan document to incorporate prior amendments.

 

Section 11.2 Company’s Right To Terminate

 

Subject to the requirements of Code Section 409A, the Board may at any time
terminate the Plan.  Such termination will not reduce the value of a
Participant’s Plan Benefits as of the date of termination.  Distributions will
be made as required by regulations issued under Code Section 409A, including,
but not limited to the following:

 

(a)              The termination and liquidation of the Plan must not occur
proximate to a downturn in the financial health of the Company;

 

(b)              The Company must terminate and liquidate all other arrangements
required to be aggregated under such regulations;

 

(c)              No distributions may be made during the twelve months following
the date the Company takes all necessary actions to terminate and liquidate the
Plan (other than amounts that would have been distributed if such actions had
not been taken) and all benefits must be distributed no later than the end of
the twenty four month period following the date the company takes such actions;
and

 

(d)              No new plan may be adopted to the extent required under such
regulations.

 





39

--------------------------------------------------------------------------------

 

 

 

ARTICLE XII

MISCELLANEOUS.

 

Section 12.1 Unfunded Plan

 

This Plan is an unfunded plan maintained primarily to provide deferred
Compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301, and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.  Accordingly, to the extent permitted under Code Section 409A, the Board
may remove certain employees as Participants if it is determined by the United
States Department of Labor, a court of competent jurisdiction, or an opinion of
counsel that the Plan constitutes an employee pension benefit plan within the
meaning of Section 3(2) of ERISA (as currently in effect or hereafter amended)
which is not so exempt.

 

Section 12.2 Unsecured General Creditor

 

Notwithstanding any other provision of this Plan, Participants and the
Participants’ Beneficiaries shall be unsecured general creditors, with no
secured or preferential rights to any assets of Company or any other party for
payment of benefits under this Plan.  Any property held by Company with respect
to the Plan, including property for the purpose of generating the cash flow for
benefit payments, shall remain the Company’s general, unpledged and unrestricted
assets and shall remain subject to the claims of the Company’s general unsecured
creditors.  The Company’s obligation under the Plan shall be an unfunded and
unsecured promise to pay money in the future.

 

Section 12.3 Establishment Of, And Contributions To, The Trust

 

The Company will enter into a Trust Agreement with a trustee selected by the
Company under which a Trust will be established.  In the discretion of the
Company, the Company may contribute to the Trust all or a portion of the value
of the Plan Benefits under the Plan.  In addition, such amounts will be
contributed to the Trust to the extent required under the Trust
Agreement.  Within 30 days following a Change In Control Of The Company, the
value of the Plan Benefits that have not previously been contributed





40

--------------------------------------------------------------------------------

 

 

 

to the Trust will be so contributed.  Within 30 days following a Change In
Control Of A Bank Subsidiary, the value of the Plan Benefits of a Participant
who is a current or former employee of such Bank Subsidiary that has not
previously been contributed to the Trust will be so contributed.  A current (or
former employee) of a corporation in which the Bank Subsidiary owns 100% of the
common stock immediately prior to the Change In Control of the Bank Subsidiary
will be considered an employee (or former employee) under the previous sentence.
Although the Trust shall be irrevocable, its assets shall be held for payment of
all Company’s general creditors in the event of the Company’s bankruptcy or
insolvency.  To the extent any Plan Benefits are paid from the Trust, the
Company shall have no further obligation to pay them.  If not paid from the
Trust, such Plan Benefits shall remain the obligation of Company.

 

Notwithstanding the foregoing or anything in the Trust Agreement to the
contrary, in no event shall a contribution be made to the Trust for the purpose
of paying any amount to an “applicable covered employee” (as defined in Code
Section 409A(b)(3)(D)(i)) during any “restricted period” (as defined in Code
Section 409A(b)(3)(B)), if such contribution would result in the imposition of
any taxes, penalties or interest on such applicable covered employee under Code
Section 409A(b)(3).

 

Section 12.4 Nonassignability

 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 

Section 12.5 No Contract Of Employment

 

This Plan shall not constitute a contract of employment between Company and the
Participant.  Nothing in this Plan shall give a Participant the right to be
retained in





41

--------------------------------------------------------------------------------

 

 

the service of Company or to interfere with the right of the Company to
discipline or discharge a Participant at any time.

 

Section 12.6 Protective Provisions

 

A Participant will cooperate with Company by furnishing any and all information
requested by Company, in order to facilitate the payment of benefits hereunder,
and by taking such physical examinations as Company may deem necessary and
taking such other action as may be requested by Company.

 

Section 12.7 Governing Law

 

The provisions of this Plan shall be construed and interpreted under ERISA or
other applicable federal law, or, to the extent not preempted by ERISA (or other
federal law), the laws of the State of Delaware.

 

Section 12.8 Validity

 

If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.

 

Section 12.9 Notice

 

Any notice required or permitted under the Plan shall be made under rules and
procedures established by the Committee.

 

Section 12.10 Successors

 

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns.  The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

 





42

--------------------------------------------------------------------------------

 

 

 

TO RECORD the adoption of this amendment and restatement, First Hawaiian, Inc.
has executed this document this ___________________, 2019.

 

 

 

 

FIRST HAWAIIAN, INC.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 





43

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I

GRANDFATHERED PARTICIPANTS

 

Alm, Robert A.
Aoki, Harriet M.
Au, Robert H. C.
Bellinger, John
Bentley, Kenneth
Brown, Sharon S.
Caulfield, Gary L.
Ching, Norman K. Y.
Ching, Philip H.
Choo, Raymond M. H.
Chow, Winston K. H.
Chun, Albert S.
Curran III, Guernsey
Dods, Jr., Walter A.
Dreher, Koren K.
Estepa, Romeo B.
Farias, Brandt G.
Felmet, Mark H.
Freitas, Melvin T.
Fujitani, Gary Y.
Fujitani, Linda B.
Fuller, Jerrold A.
Guerrero, Jr., A. R.
Hirata, Dean K.
Hoag, John Arthur
Horner, Donald G.
Huber, Thomas P.
Iki, Gary K.
Johnstone, III, William B.
Kai, Gary K.
Kajiyama, Edmund H.
Karr, Howard H.
Keir, Gerald J.
King, Roy E.
Kusumoto, Clarence
Landgraf, John W.
Lee, Jr., John K.

Lum, Raymond D. S.
Lumsden, George H.
MacArthur, Roger P.
MacGregor, Donald
Madison, David W.
Mahoney, Thomas
Marcuccilli, Stephen J.
Maynard, Kristi L.
Mishima, Janie
Mow, Melvin W. Y.
Murakoshi, Michael J.
Natori, Francis T.
Nishimura, Albert S.
Omori, Vernon T.
Onodera, Yasutaka P.
Otaguro, Curt T.
Pai, Kenneth C. S.
Pang, Gerald M.
Pei, Edward Y. W.
Pope, Norwood W.
Roeder, Michael
Sailer, Joseph R.
Seto, Hugo S. H.
Shine, III, Frederick J.
Sumida, Sheila M.
Texeira, Ronald L.
Tomber, Barbara S.
Tsui, John K.
Wayman, James M.
Whittemore, Thomas P.
Williams, Stephen J.
Williamson, Richard C.
Wilson, Douglas D.
Wolff, Herbert E.
Yamada, Albert M.
Yao, Lily
Yoshioka, Kazuo

 

 





44

--------------------------------------------------------------------------------

 

 

 

EXHIBIT II

SECTION 5.5 PARTICIPANTS ON DECEMBER 20, 2001

 

Ames, Kevin
Anthony, Ralph E.
Atwater, William E.
Aubrey, Richard W.
Awaya, Nelson S.
Beecher, Mark R.
Bleything, Bradley J.
Bonavia, Edwin
Bonetto, Frank J.
Brasseur, Bernard
Brown, Sharon S.
Burns, Thomas J.
Caulfield, Gary L.
Chow, Winston K. H.
Copus, Casey S.
Crawford, Arthur J.
Dimalanta, John H.
Dimmick, Dan
Dixon, Jr., Thomas W.
Dods, Jr., Walter A.
Dreher, Koren K.
Farias, Brandt G.
Felmet, Mark H.
Fike, William Taylor
Forsloff, James W.
Freitas, Melvin T.
Fujihara, Kenneth T.
Fujioka, Robert T.
Fujitani, Gary Y.
Fujitani, Linda B.
Germer, Scott J.
Glenn, Stephen C.
Grigsby, Douglas C.
Guerrero Jr., Anthony R.
Harrison, Robert S.
Henry, James R.
Hess, Claire H.
Horner, Donald G.
Jenkins, Charles L.
Johnstone III, William B.
Kajiyama, Edmund H.
Kalama, Corbett A. K.
Keir, Gerald J.

Landgraf, John W.
Lee Jr, John K.
Lopez-Cooper, Frances E.
Lumsden, George H.
McGoldrick, Richard T.
McGrath, Don J.
Mackinaw, George P.
Madison, David W.
Marcuccilli, Stephen J.
Maynard, Kristi L.
Midkiff, Robin S.
Miyabara, Miles S.
Mow, Melvin W. Y.
Murakoshi, Michael J.
Nakae, Paul H.
Newell, James G.
Okazaki, Glen R.
Omori, Vernon T.
Ono, Raymond S.
Otaguro, Curt T.
Pai, Kenneth C. S.
Pang, Gerald M.
Pei, Edward Y. W.
Raye, Robert S.
Robinson, Michael R.
Shine III, Frederick J.
Simpson, Janet
Stanfield, George C.
Sumida, Sheila M.
Tabata, Calvin Y.
Taylor, Michael G.
Tomber, Barbara S.
Tsui, John K.
Uechi, Gordon M.
Ward, Donald R.
Waters, Norma J.
Wayman, James M.
Weyant, Donald E.
Wheeler, Susan L.
Wible, Paul T.
Williams, Stephen J.
Williamson, Richard C.
Wilson, Douglas D.





45

--------------------------------------------------------------------------------

 

 

 

EXHIBIT II

SECTION 5.5 PARTICIPANTS ON DECEMBER 20, 2001

(continued)

 

Wojick, John B.
Wolley, Gina M.
Wood, Michael V.
Yamada, Albert M.
Yannell, Donald P.
Yao, Lily
Zillman, William L.

 

 





46

--------------------------------------------------------------------------------

 

 

 

EXHIBIT III

OTHER PARTICIPANTS

 










 

Borthwick, Joyce
Chang, Adolph
Coltrin, John
Hu, Dennis
Miller, Kenneth
Mills, James
Ono, Carol

 

 

 

47

--------------------------------------------------------------------------------